DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because boxes 6, 7 and 8B in figure 1 should be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 2005/0082708 A1) in view of Hamada (US 2013/0154990 A1).
Regarding claim 1, Nishizawa discloses a display device to be attached to a die (para. 0009), the display device comprising: 
a display (26, fig. 1) to rewrite and display die management information obtained in an information acquisition section (21, 23 and 25) to obtain the die management information for managing the die (paras. 0023-0025).
Nishizawa does not specifically disclose the display uses electric power when display content is rewritten and the display uses no electric power for keeping the display.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the display as taught by Hamada in the system of Nishizawa in order to reduce power consumption of the electronic device.
Regarding claim 2, Nishizawa discloses the information acquisition section (21) comprises an open/close counting section to count open/close times of the die (para. 0024). 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hamada and further in view of Kasuga et al. (“Kasuga”) (US 2013/0022698 A1).
Regarding claims 3 and 8, the combination of Nishizawa and Hamada does not specifically disclose the information acquisition section comprises an environmental value detecting section to detect at least one of ambient temperature, ambient humidity, and ambient air pressure. 
In a similar field of endeavor of a monitor apparatus to display machine information, Kasuga discloses the information acquisition section (17, fig. 4) comprises an environmental value detecting section to detect at least one of ambient temperature (e. g, K4, fig. 1) (paras. 0039 and 412).
.

Claims 4-5, 7, 9-10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hamada and further in view of Catoen et al. (“Catoen”) (US 2011/0106288 A1).
Regarding claims 4, 9 and 13, the combination of Nishizawa and Hamada does not specifically disclose the display device comprises an identification information display section capable of identifying the die.
In a similar field of endeavor of injection molding operations, Catoen discloses displaying an identification information display section capable of identifying the die (para. 0142).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the identification information as taught by Catoen in the system of Nishizawa and Hamada in order to increase operating efficiency and accuracy.
Regarding claims 5, 10, 14 and 17, the combination of Nishizawa, Hamada and Catoen discloses a driving power source is supplied from outside (para. 0065 of Catoen).
.

Claims 6, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hamada and further in view of Francis (US 2010/0290212 A1).
Regarding claims 6, 11, 15 and 18, the combination of Nishizawa and Hamada does not specifically disclose the display device comprises a magnet which sticks to a mounting face of the die.
In a similar field of endeavor of attachable display, Francis discloses a display device comprises a magnet which sticks to a mounting face (para. 0125).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the magnet as taught by Francis in the system of Nishizawa and Hamada in order to install or remove the display device quickly and safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amezawa et al. (US 2018/0133786 A1) discloses an injection molding machine with a display device and an input device attached to a stationary platen.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693